Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a NOA in responses to Applicant’s amendments and remarks filed 05/06/2021; this current patent application was filed 05/30/2019; in light of the preliminary amendments filed 05/30/2019; is a national stage entry of PCT/CN2018/085724, International Filing Date: 05/04/2018. 
 Claims 1-3 are pending. Claim(s) 1 and 2 are independent. Claim(s) 1-3 has been amended.
Also, Examiner is hereby withdrawn the 101 rejections to claims 1-3; withdrawn the 112 rejection to claims 1-3 and withdrawn the objection to claims 2-3, in light of the current amendments and the remarks filed with this paper. (See the remarks pages 6-9 for details).

		Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
 



            Reason for Allowance
Claims 1-3 are allowed: 

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which set forth in the followings:
Sun (“US 20030195734 A1” filed 04/16/2002, relates to method and system of generating molecular mechanics force fields for computer simulation of molecular systems, including a graphic user interface 101, extensible database 108 containing parameterized force fields, data and molecular models, interfaces to quantum mechanics 102 and molecular mechanics 107 calculations, and a computational engine 105. A force field attributes assigner 205 assigns force field type, functional forms and atom types. A parameter estimator 206 makes initial force field parameters based on the database and a set of mathematical formulas. A fit engine 207 fits complex potential energy surfaces efficiently…. [The Abstract and Para(s) 19, 33 and 71-72]. However Sun fails to show " force fields and atom type definition matching includes an atom type visual UI interface ; where the atom type data management module includes an atom type definition data package that has an atom type definition mode and contains all definitions of an atom type including name element of the atom type and description of a chemical environment around an atom conforming to this atom type as well as a hierarchical dependency relationship of the atom type, if  atom type data management module is a bottom basis of the whole system and supports the addition, modification and deletion of an atom type as well as inquiry and statistics of various dimensions that can be realized, and addition, deletion, modification, inquiry as well as statistics of multiple dimensions are very visual and convenient…) as amended and according to the Abstract and Para(s) 21-24 and 50-74 [PBPUB 20200342159], in light of the remarks filed 05/06/2021 pages 6-9.

Under the broadest reasonable interpretation of the claimed limitation which is consistence with the Applicant's Specification. The prior art cited above fails to teach all of the Applicant’s claimed limitation. In particularly, the claimed invention advantageously provides a finer level of detail that allows, force fields and atom type definition matching includes an atom type visual UI interface ; where the atom type data management module includes an atom type definition data package that has an atom type definition mode and contains all definitions of an atom type including name element of the atom type and description of a chemical environment around an atom conforming to this atom type as well as a hierarchical dependency relationship of the atom type, if  atom type data management module is a bottom basis of the whole system and supports the addition, modification and deletion of an atom type as well as inquiry and statistics of various dimensions that can be realized, and addition, deletion, modification, inquiry as well as statistics of multiple dimensions are very visual and convenient…) as amended and according to the Abstract and Para(s) 21-24 and 50-74 [PBPUB 20200342159], in light of the remarks filed 05/06/2021 pages 6-9.

The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/QUOC A TRAN/Primary Examiner, Art Unit 2177